—Judgment unanimously affirmed. Memorandum: We reject the contention of defendant that the Sandoval hearing was conducted in his absence and thus he was denied his right to be present at a material stage of the trial (see, People v Dokes, 79 NY2d 656). The record clearly indicates that defendant was present for that hearing. The verdict is not contrary to the weight of the evidence (see, People v Bleakley, 69 NY2d 490, 495). The sentence was not unduly harsh or severe. On summation the prosecutor improperly referred to matters not in evidence. Those comments, however, were not so egregious that defendant was denied a fair trial (see, People v Taylor, 197 AD2d 841), and the trial court dispelled any prejudicial impact when it sustained defense counsel’s objections (see, People v Villarino, 184 AD2d 475, Iv denied 80 NY2d 977; People v La Forge, 107 AD2d 896). (Appeal from Judgment of Niagara County Court, Fricano, J.—Robbery, 1st Degree.) Present—Denman, P. J., Green, Wesley, Balio and Boehm, JJ.